Order filed October 21, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00345-CV
                                  ____________

 ALBERT LUJAN D/B/A TEXAS WHOLESALE FLOWER CO., Appellant

                                        V.

   NAVISTAR, INC., NAVISTAR INTERNATIONAL CORPORATION,
        NAVISTAR INTERNATIONAL TRANSPORTATION CORP.,
      INTERNATIONAL TRUCK AND ENGINE CORPORATION AND
              SANTEX TRUCK CENTERS, LTD., Appellees


                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-77458

                                   ORDER

      The notice of appeal in this case was filed May 4, 2014. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.
      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before November 5, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM